EXHIBIT 10.2

FOURTH AMENDMENT TO

THIRD AMENDED AND RESTATED

UNDERWRITING AND CONTINUING INDEMNITY AGREEMENT

THIS FOURTH AMENDMENT TO THIRD AMENDED AND RESTATED UNDERWRITING AND CONTINUING
INDEMNITY AGREEMENT, dated as of June 12, 2007 (this “Amendment”), is entered
into by and among (i) GREAT LAKES DREDGE & DOCK CORPORATION, a Delaware
corporation (“HOLDINGS”), and the SUBSIDIARIES of HOLDINGS signatories hereto
(collectively with HOLDINGS, the “INDEMNITORS”), (ii) TRAVELERS CASUALTY AND
SURETY COMPANY, a Connecticut corporation (“TCASC”), and (iii) TRAVELERS
CASUALTY AND SURETY COMPANY OF AMERICA, a Connecticut corporation (“TRAVELERS
AMERICA” and together with TCASC, “TRAVELERS”).

W I T N E S S E T H:

WHEREAS, the INDEMNITORS and TRAVELERS are parties to a certain Third Amended
and Restated Underwriting and Continuing Indemnity Agreement dated as of
December 22, 2003, as amended, supplemented or otherwise modified from time to
time (as amended, supplemented and modified, the “Agreement”);

WHEREAS, the INDEMNITORS have requested TRAVELERS to amend the Agreement; and

WHEREAS, TRAVELERS is willing to amend the Agreement as provided herein, subject
to the terms and conditions set forth herein;

NOW, THEREFORE, in consideration of the premises, and intending to be legally
bound hereby, the INDEMNITORS and TRAVELERS hereby agree as follows:

SECTION 1.  DEFINED TERMS.

Capitalized terms used herein shall, unless otherwise defined herein, have the
meanings provided in the Agreement.

SECTION 2.  AMENDMENTS TO AGREEMENT.

Subject to satisfaction of the conditions set forth in Section 3 of this
Amendment, the Agreement is hereby amended as follows:

(a)           The definition of “BANK LOAN FACILITY” appearing in Section 1.1 of
the Agreement is hereby amended and restated in its entirety to read as follows:

“BANK LOAN FACILITY” means that certain Credit Agreement dated as of June 12,
2007, by and among HOLDINGS, certain SUBSIDIARIES of HOLDINGS, the financial
institutions from time to time parties thereto and LaSalle Bank National
Association, as Administrative Agent, Sole Lead Arranger, Issuing


--------------------------------------------------------------------------------


Lender and Swing Line Leader, and the documents, instruments and agreements
executed and delivered in connection therewith, as all of the same may be
amended, restated, supplemented or otherwise modified from time to time, and any
credit agreement or other agreement or agreements relating to any refinancing,
extension, renewal or replacement, in whole or in part, thereof.

(b)           The definition of “INTERCREDITOR AGREEMENT” appearing in Section
1.1 of the Agreement is hereby amended and restated in its entirety to read as
follows:

“INTERCREDITOR AGREEMENT” means that certain Intercreditor Agreement dated as of
June 12, 2007, by and among HOLDINGS, certain SUBSIDIARIES of HOLDINGS, LaSalle
Bank National Association, as Administrative Agent, and TRAVELERS, and the
documents, instruments and agreements executed and delivered pursuant thereto,
as all of the same may be amended, restated, supplemented or otherwise modified
from time to time, and any other intercreditor agreement in replacement thereof
which is in form and substance acceptable to TRAVELERS.

(c)           The definition of “SECURITY AGREEMENT (EQUIPMENT)” appearing in
Section 1.1 of the Agreement is hereby amended and restated in its entirety to
read as follows:

“SECURITY AGREEMENT (EQUIPMENT)” means the Security Agreement (Equipment)
substantially in the form of Exhibit D hereto, executed and delivered by GLDDC
(or any other INDEMNITOR which executes a VESSEL MORTGAGE after the date hereof)
in favor of TRAVELERS, as the same may be amended, restated, supplemented or
otherwise modified from time to time.

(d)           The definition of “VESSEL MORTGAGES” appearing in Section 1.1 of
the Agreement is hereby amended and restated in its entirety to read as follows:

“VESSEL MORTGAGES” means, collectively, (i) the First Preferred Fleet Mortgage
substantially in the form of Exhibit E hereto, executed by GLDDC in favor of
TRAVELERS, (ii) the First Preferred Ship Mortgage substantially in the form of
Exhibit F hereto, executed by GLDDC in favor of TRAVELERS, (iii) the Second
Preferred Fleet Mortgage substantially in the form of Exhibit G hereto, executed
by GLDDC in favor of TRAVELERS, (iv) the Second Preferred Ship Mortgage
substantially in the form of Exhibit H hereto, executed by GLDDC in favor of
TRAVELERS, and (v) any other fleet mortgages or vessel

2


--------------------------------------------------------------------------------


mortgages at any time hereafter executed and delivered by any INDEMNITOR in
connection with this Agreement and the other UNDERWRITING DOCUMENTS; in each
case as any of the foregoing documents may be amended, restated, supplemented or
otherwise modified from time to time.

(e)           Section 1.1 of the Agreement is hereby further amended by deleting
therefrom the definitions of “VESSEL FINANCING AGREEMENT” and “VESSEL FINANCING
COLLATERAL”.

(f)            The definition of “PERMITTED LIENS” appearing in Section 1.1 of
the Agreement is hereby amended by amending and restating in its entirety clause
(r) appearing in such definition to read as follows:

“(r)          RESERVED.”

(g)           Section 1.1 of the Agreement is hereby further amended by
inserting the following new definition in the appropriate alphabetical order:

“NOTE INDENTURE OBLIGATIONS” means all of (a) HOLDINGS’ obligations under and
with respect to the DEBT INDENTURE, including, without limitation, all
obligations to pay principal in an aggregate principal amount not to exceed
$175,000,000 under its 7-3/4% Senior Subordinated Notes due 2013, and all
interest, premium, fees, charges, expenses and indemnities with respect thereto,
and to effect redemptions, repurchases and prepayments with respect thereto, in
any case, whether fixed, contingent, matured or unmatured, or (b) HOLDINGS’
obligations under and with respect to such other unsecured DEBT the net proceeds
of which are designated to be used, and are used reasonably promptly after the
incurrence thereof, to refinance in whole or in part the NOTE INDENTURE
OBLIGATIONS described in clause (a) above; provided, that such refinancing DEBT
(i) is in an aggregate principal amount not greater than the aggregate principal
amount of the DEBT being refinanced plus the amount of any premium required to
be paid thereon and any interest, fees and costs incurred in such refinancing,
(ii) has a final maturity more than 180 days after the Revolving Commitment
Termination Date (as defined in the BANK LOAN FACILITY) and requires no
scheduled payment of principal in cash prior to such date, and (iii) includes
(A) subordination provisions reasonably acceptable to TRAVELERS and (B)
covenants, events of default and other terms and provisions (including
quantities thereof) that are no more restrictive, when taken as a whole, to
HOLDINGS and its SUBSIDIARIES than are (x) in the case of any public issuance of
DEBT to HOLDINGS, customary at the time of such refinancing

3


--------------------------------------------------------------------------------


of such type for issuers with a debt rating similar to that of HOLDINGS and (y)
in the case of any private issuance of DEBT to HOLDINGS, as set forth in the
DEBT INDENTURE (any such refinancing as described in this clause (b), a
“PERMITTED NOTE REFINANCING”).

(h)           Section 6.12(d) of the Agreement is hereby amended by deleting the
amount “$20,000,000” appearing in the clause (i) of such section and
substituting the amount “$40,000,000” in place thereof.

(i)            Section 6.12(f) of the Agreement is hereby amended and restated
in its entirety to read as follows:

(f)            (i) DEBT and CONTINGENT LIABILITIES arising under the BANK LOAN
FACILITY; provided, that the aggregate principal amount of all loans plus the
undrawn face amount of all letters of credit outstanding under the BANK LOAN
FACILITY shall at no time exceed $180,000,000; and (ii) the NOTE INDENTURE
OBLIGATIONS;

(j)            Section 6.12(s) of the Agreement is hereby amended and restated
in its entirety to read as follows:

(s)           RESERVED;

(k)           Section 6.12 (t) of the Agreement is hereby amended by deleting
“GLDD Acquisitions Corp.” appearing in such section and substituting “HOLDINGS”
in place thereof.

(l)            The definition of “Cash Equivalent Investments” appearing in
Section 6.15 of the Agreement is hereby amended by amending and restating in its
entirety clause (d) appearing in such definition to read as follows:

(d)           any certificate of deposit, time (including eurodollar time
deposits) or demand deposit or bankers acceptance, maturing not more than one
year after such time, which is issued by either (i) a commercial banking
institution organized under the laws of the United States of America or any
State thereof or the District of Columbia that has a combined capital, surplus
and undivided profits of not less than $500,000,000, (ii) any lender under the
BANK LOAN FACILITY, or (iii) (A) any branch of any lender under the BANK LOAN
FACILITY, (B) any commercial banking institution organized under the laws of the
United States of America or any State thereof or any Organization for Economic
Cooperation and Development country which has a combined capital, surplus and
undivided profits of not less than $500,000,000 or (C) any financial institution
organized under the laws of a country where HOLDINGS or any of its SUBSIDIARIES
is

4


--------------------------------------------------------------------------------


engaged in a dredging or construction project to the extent such certificates of
deposit, time or demand deposits (including Eurodollar time deposits) or bankers
acceptances are reasonably necessary in connection with such dredging or
construction project;

(m)          Section 6.16(b) of the Agreement is hereby amended and restated in
its entirety to read as follows:

(b)           dividends or other distributions payable by HOLDINGS not to exceed
$5,000,000 in aggregate for all such dividends or distributions made during any
fiscal year; provided, that both before and after giving effect to such
dividends or distributions HOLDINGS shall be in compliance with the provisions
of Section 6.19 and 6.20.

(n)           Section 6.21(a) of the Agreement is hereby amended by amending and
restating the final sentence appearing in such section in its entirety to read
as follows:

Notwithstanding the foregoing, HOLDINGS and its SUBSIDIARIES shall be permitted
to refinance the NOTE INDENTURE OBLIGATIONS in connection with a PERMITTED NOTE
REFINANCING.

(o)           Article VI of the Agreement is hereby further amended by inserting
the following new Section 6.23 at the end thereof:

SECTION 6.23  APPRAISALS.          Upon the request of TRAVELERS, INDEMNITORS
shall provide updated appraisals of the vessels secured by the VESSEL MORTGAGES
at the cost and expense of the INDEMNITORS; provided, that such request by
TRAVELERS shall not be made any earlier than the five-year anniversary from the
date upon which TRAVELERS last received appraisals on the vessels.

(p)           The Agreement is hereby further amended by deleting Exhibits D, E
and F thereto in their entirety and substituting therefor Exhibits D, E, F, G
and H hereto.

SECTION 3.  CONDITIONS PRECEDENT.

The provisions of this Amendment shall be effective upon receipt by TRAVELERS of
the documents listed below:

(a)                                  this Amendment duly executed by all parties
hereto;

(b)           the VESSEL MORTGAGES duly executed by the mortgagee party thereto,
together with proper documentation releasing all other LIENS, if any, on the
related vessels;

5


--------------------------------------------------------------------------------


(c)           a SECURITY AGREEMENT (EQUIPMENT) duly executed by each INDEMNITOR
party to a VESSEL MORTGAGE and a Financing Statement (UCC-1) to be filed in the
jurisdiction of organization of GLDDC;

(d)           the INTERCREDITOR AGREEMENT and the Proceeds Agent Agreement
contemplated thereby, duly executed by the PRINCIPALS, TRAVELERS and the other
parties thereto;

(e)           evidence satisfactory to TRAVELERS that LaSalle Bank National
Association, as administrative agent under the BANK LOAN FACILITY, is in receipt
of the original of the Master Intercompany Demand Note referred to in the PLEDGE
AGREEMENT;

(f)            evidence satisfactory to TRAVELERS that the DEBT incurred
pursuant to the Credit Agreement dated as of December 17, 2003 by and between
GLDDC and General Electric Capital Corporation, as amended, restated,
supplemented or otherwise modified from time to time, has been repaid and that
such Credit Agreement and all other documents, instruments and agreements
executed and delivered pursuant thereto or related thereto, including, without
limitation, all collateral or security agreements related thereto, have been
terminated;

(g)           a favorable opinion of Winston & Strawn LLP, counsel to the
PRINCIPALS and INDEMNITORS, addressing such legal matters as TRAVELERS may
require;

(h)           an officer’s certificate of HOLDINGS certifying that the BANK LOAN
FACILITY is in full force and effect, and attaching true and correct copy
thereof;

(i)            a secretary’s certificate of each INDEMNITOR (other than LYDON)
certifying copies of such party’s organizational documents, appropriate
resolutions authorizing the execution, delivery and performance of, inter alia,
this Agreement, the VESSEL MORTGAGES to which it is a party, the SECURITY
AGREEMENT (EQUIPMENT) to which it is a party, and the INTERCREDITOR AGREEMENT,
and certifying incumbencies and true signatures of its officers so authorized;

(j)            certificates of insurance establishing TRAVELERS as a loss payee
and/or additional insured on all insurance policies relating to any tangible
property on which TRAVELERS has a first LIEN under the VESSEL MORTGAGES and the
SECURITY AGREEMENT (EQUIPMENT); and

(k)           such other information, documents and legal opinions as may be
reasonably required by TRAVELERS.

6


--------------------------------------------------------------------------------


SECTION 4.  REPRESENTATIONS AND WARRANTIES.

To induce TRAVELERS to enter into this Amendment, the INDEMNITORS represent and
warrant to TRAVELERS as of the date hereof and after giving effect to this
Amendment that:

(a)           The representations and warranties contained in Article V of the
Agreement, in Section 4 of each SECURITY AGREEMENT (A/R), in Section 4 of the
SECURITY AGREEMENT (EQUIPMENT), in Section 4 of the PLEDGE AGREEMENT and in
Article I of each of the VESSEL MORTGAGES, are correct in all material respects
on and as of the date hereof as though made on and as of such date except to the
extent stated to relate to an earlier date, in which case such representation
and warranty shall be correct as of such earlier date.


(B)           SUBSIDIARIES.  SCHEDULE 1 ATTACHED HERETO AND MADE A PART HEREOF
SETS FORTH A COMPLETE AND ACCURATE LIST, AS OF THE DATE OF THIS AMENDMENT, OF
EACH SUBSIDIARY OF HOLDINGS AND EACH SUBSIDIARY SET FORTH ON SCHEDULE 1 AND
DESIGNATED WITH AN ASTERISK (“*”) IS A WHOLLY-OWNED SUBSIDIARY OF HOLDINGS.


(C)           REAL PROPERTY.  SCHEDULE 2 ATTACHED HERETO AND MADE A PART HEREOF
SETS FORTH A COMPLETE AND ACCURATE LIST, AS OF THE DATE OF THIS AMENDMENT, OF
THE ADDRESS OF ANY REAL PROPERTY OWNED OR LEASED BY EACH PRINCIPAL WITH A NET
BOOK VALUE IN EXCESS OF $750,000.


(D)           EQUIPMENT.  SCHEDULE 3 ATTACHED HERETO AND MADE A PART HEREOF SETS
FORTH A COMPLETE AND ACCURATE LIST, AS OF THE DATE OF THIS AMENDMENT, OF EACH
ITEM OF EQUIPMENT WITH A NET BOOK VALUE IN EXCESS OF $750,000 OWNED OR LEASED BY
EACH PRINCIPAL.


(E)           VESSELS.  SCHEDULE 4 ATTACHED HERETO AND MADE A PART HEREOF SETS
FORTH A COMPLETE AND ACCURATE LIST, AS OF THE DATE OF THIS AMENDMENT, OF ALL
VESSELS OWNED OF RECORD BY ANY PRINCIPAL WITH A NET BOOK VALUE IN EXCESS OF
$750,000 AND, EXCEPT AS SET FORTH ON SCHEDULE 4, EACH SUCH VESSEL HAS ALL
CERTIFICATES REQUIRED UNDER APPLICABLE LAW (EXCEPT WHERE THE FAILURE COULD NOT
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE CHANGE), INCLUDING, WITHOUT
LIMITATION, CERTIFICATES OF DOCUMENTATION, AND, EXCEPT AS SET FORTH ON SCHEDULE
4, EACH SUCH VESSEL WHICH IS A U.S. FLAG VESSEL HAS BEEN CERTIFIED BY THE U.S.
COAST GUARD, AND EACH SUCH VESSEL WHICH IS A REPUBLIC OF THE MARSHALL ISLANDS
(“RMI”) VESSEL HAS BEEN CERTIFIED BY THE RMI OFFICE OF THE MARITIME
ADMINISTRATOR.  EACH SUCH CERTIFICATE IS IN FULL FORCE AND EFFECT AND EACH SUCH
VESSEL IS IN SEAWORTHY AND OPERATIONAL CONDITION.  TRAVELERS HAS (OR WILL HAVE
UPON PROPER FILING OF THE VESSEL MORTGAGES WITH THE U.S. COAST GUARD OR THE RMI
OFFICE OF THE MARITIME ADMINISTRATOR, AS APPLICABLE) A PERFECTED SECURITY
INTEREST, ARISING PURSUANT TO THE VESSEL MORTGAGES, IN EACH VESSEL SET FORTH ON
SCHEDULE 4 AND DESIGNATED WITH AN ASTERISK (“*”).

(f)            No EVENT OF DEFAULT has occurred and is continuing.

7


--------------------------------------------------------------------------------


SECTION 7.  GENERAL.

(a)           As hereby modified, the Agreement shall remain in full force and
effect and is hereby ratified, approved and confirmed in all respects.

(b)           This Amendment shall be binding upon and shall inure to the
benefit of the parties hereto and their respective successors and assigns.

(c)           This Amendment may be executed in any number of counterparts and
by the different parties on separate counterparts, and each such counterpart
shall be deemed to be an original, but all such counterparts shall together
constitute but one and the same Amendment.

(d)           HOLDINGS acknowledges and agrees that any expense incurred by
TRAVELERS in connection herewith and any other documents referenced herein (if
any) and the transactions contemplated hereby, including reasonable legal fees
and out-of-pocket costs and expenses of outside counsel, shall be fully paid or
reimbursed by HOLDINGS.

[Signature Pages Follow]

 

8


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, this Amendment has been duly executed by the parties as of
the date first written above.

 

GREAT LAKES DREDGE & DOCK CORPORATION

 

 

 

 

 

 

 

 

 

By:

/s/ Deborah A. Wensel

 

 

 

 

Name:

 Deborah A. Wensel

 

 

 

 

Title:

 Senior Vice President, Chief Financial

 

 

 

 

 

 Officer and Treasurer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GREAT LAKES DREDGE & DOCK COMPANY, LLC

 

 

 

 

 

 

 

 

 

By:

/s/ Deborah A. Wensel

 

 

 

 

Name:

 Deborah A. Wensel

 

 

 

 

Title:

 Senior Vice President, Chief Financial

 

 

 

 

 

 Officer and Treasurer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LYDON DREDGING & CONSTRUCTION COMPANY, LTD.

 

 

 

 

 

 

 

 

 

By:

/s/ Deborah A. Wensel

 

 

 

 

Name:

 Deborah A. Wensel

 

 

 

 

Title:

 Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FIFTY-THREE DREDGING CORPORATION

 

 

 

 

 

 

 

 

 

By:

/s/ Paul E. Dinquel

 

 

 

 

Name:

 Paul E. Dinquel

 

 

 

 

Title:

 Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DAWSON MARINE SERVICES COMPANY

 

 

 

 

 

 

 

 

 

By:

/s/ Deborah A. Wensel

 

 

 

 

Name:

 Deborah A. Wensel

 

 

 

 

Title:

 Senior Vice President, Chief Financial

 

 

 

 

 

 Officer and Treasurer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GREAT LAKES CARIBBEAN DREDGING, INC.

 

 

 

 

 

 

 

 

 

By:

/s/ Deborah A. Wensel

 

 

 

 

Name:

 Deborah A. Wensel

 

 

 

 

Title:

 Senior Vice President, Chief Financial

 

 

 

 

 

 Officer and Treasurer

 

 

 

 

 

 

 

 


--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

NORTH AMERICAN SITE DEVELOPERS, INC.

 

 

 

 

 

 

 

 

 

By:

/s/ Deborah A. Wensel

 

 

 

 

Name:

 Deborah A. Wensel

 

 

 

 

Title:

 Vice President and Treasurer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

JDC SOIL MANAGEMENT & DEVELOPMENT INC.

 

 

 

 

 

 

 

 

 

By:

/s/ Deborah A. Wensel

 

 

 

 

Name:

 Deborah A. Wensel

 

 

 

 

Title:

 Senior Vice President and Chief

 

 

 

 

 

 Financial Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NASDI HOLDINGS CORPORATION

 

 

 

 

 

 

 

 

 

By:

/s/ Deborah A. Wensel

 

 

 

 

Name:

 Deborah A. Wensel

 

 

 

 

Title:

 Senior Vice President, Chief

 

 

 

 

 

 Financial Officer and Treasurer

 

 

 

 

 

 

 

 


--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

TRAVELERS CASUALTY AND SURETY COMPANY

 

 

 

 

 

 

 

 

 

By:

/s/ Michael Damewood

 

 

 

 

Name:

 Michael Damewood

 

 

 

 

Title:

 Attorney-in-Fact

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TRAVELERS CASUALTY AND SURETY COMPANY OF AMERICA

 

 

 

 

 

 

 

 

 

By:

/s/ Michael Damewood

 

 

 

 

Name:

 Michael Damewood

 

 

 

 

Title:

 Attorney-in-Fact

 

 


--------------------------------------------------------------------------------